Exhibit 10.29
(NOVELIS LOGO) [g27362g2736200.gif]

Mr. Erwin Mayr   September 17, 2009

Dear Erwin:
I am pleased to offer you the position of Senior Vice President and Chief
Strategy Officer, Global R&D, IT & Manufacturing Excellence based in Atlanta and
reporting to Phil Martens, President & COO, Novelis Inc. This offer is
contingent upon the successful completion of any U.S. immigration and work
permit requirements.

  1.   STARTING DATE AND DURATION         The effective date of your assignment
to expected to be October 1, 2009, subject to the aforementioned requirements.  
      The term of this assignment is expected to be approximately two years.
Changes from this will be mutually discussed and agreed.         Until
completion of the family move (as per § 5.b.i. below), you will spend your time
approximately 50/50% split between Atlanta and Zurich or other business-related
locations, coordinated in close cooperation with Phil Martens. During this
transition time you can also keep your office and company car in Zurich (in
addition to the main office in Atlanta).     2.   STATUS OF EMPLOYMENT        
Your status will be that of an expatriate in Atlanta from Zurich, Switzerland.  
  3.   COMPENSATION         Your base compensation and benefits package is
designed to provide you with a level of income and benefits which are similar to
those that you would have received in Zurich in a similar position. Compensation
and benefit plans are subject to change from time to time at the Company’s
discretion.

  a.   Method of Payment         You will be paid on the Swiss payroll. The
entire amount of net income (gross compensation less source deductions) will be
disbursed and deposited to you in Swiss Francs.     b.   Position Grade        
Your position will be administered at a salary band Executive B.

Novelis, Inc
Lenox Building
3399 Peachtree Road, NE 1500, Atlanta, Georgia 30326
Tel.: 404 814 4243

Page 1 of 7



--------------------------------------------------------------------------------



 



  c.   Base Salary     Your starting base salary will be CHF 462,000. Your
salary will be subject to review periodically in accordance with Novelis’ salary
administration practice in Atlanta, We will also review your salary each January
1 and July 1 to determine if the U.S. Dollar has strengthened by 10% or more
relative to the Swiss Franc from October 1, 2009. If the U.S. dollar has
strengthened by more than 10% we will adjust your base salary upwards by the
amount of the change. Going forward from the time of the first adjustment, we
will adjust [up or down] each review period (January 1 and July 1) comparing the
average of the just completed period to the average of the previous period. We
will not, however, adjust your base salary below the stated level above and as
increased by any annual salary increases going forward. Your next salary review
will be In July 2010.

  d.   Expatriate Premium         You will receive an expatriate premium of 10%
of your base salary, net after tax. This annual amount, CHF 46,200, will be
included with your monthly payroll.     e.   Incentive Plan

  i.   Annual Incentive Plan (AIP)         You will participate in the Annual
Incentive Plan (AIP) of Novelis Inc. The Target Bonus opportunity for your new
assignment is 50%. For FY2010 you will participate in the AIP for six months in
your current role and for six months in your new role.     ii.   Long Term
Incentive Plan (LTIP)         You are eligible to participate in the Long Term
Incentive Plan (LTIP) of Novelis Corporation. For FY2010 your LTIP opportunity
is $180,000. The target LTIP opportunity for Band Executive B for the FY2011
LTIP Plan is estimated to be $300,000.

  f.   Income Tax Liability/Tax Equalization         As a Swiss citizen working
in the U.S., you may be subject to income taxes in both the U.S. and
Switzerland. You will be tax equalized to the Swiss level of taxation. This
means that you will not pay more taxes than you would pay if your employment
related income (base salary, annual incentive compensation, long-term incentive
compensation and any taxable allowances such as company car, temporary
accommodation and annual leave) was taxable only in Switzerland. If you pay
higher taxes in the U.S., then Novelis will pay the difference. The amount will
be determined in due time. Additionally, if you hold investments in

Novelis, Inc
Lenox Building
3399 Peachtree Road, NE Suite 1500, Atlanta, Georgia 30326
Tel.: 404 814 4243

Page 2 of 7



--------------------------------------------------------------------------------



 



      Switzerland that are also taxable in the U.S., your tax liability will be
equalized to the Swiss level of taxation.

  4.   BENEFITS

  a.   Retirement Base         Switzerland will continue to be your retirement
base.     b.   Pension Plan         You will remain in the Swiss pension plans
[PK and EK] and continue to receive credit and service.     c.   Social Security
        You will continue to participate in the Swiss social security system,
and if required to also participate in the U.S. social security system, the cost
of participation in the U.S. will be a Novelis expense     d.   Medical / Dental
Plans         You and your family will be covered for medical and dental
insurance under Novelis’ Plan for Expatriates. Details regarding claims for
reimbursement may be obtained from your host country contact. In addition, you
will have available to you the services of S.O.S. international, an independent
contract firm that provides emergency medical advice, referral and if necessary,
medical evacuation. A detailed packet covering these services will be provided
to you.     e.   Life insurance         You will participate in the Novelis Life
Insurance Plan of Novelis Europe during this assignment.     f.   Business
Travel Accident Insurance         You will be covered by the Novelis Business
Travel Accident Insurance Plan of Novelis Inc. while on this assignment.     g.
  Long Term Disability         You will be covered under the Novelis Long-Term
Disability Plan of Novelis Europe during this assignment.

Novelis, Inc
Lenox Building
3399 Peachtree Road, NE Suite 1500, Atlanta, Georgia 30326
Tel.: 404 814 4243

Page 3 of 7



--------------------------------------------------------------------------------



 



  5.   RELOCATION

  a.   Final Trip Travel         Business Class travel for you and your family
via the most direct route from Zurich, Switzerland to Atlanta as reasonable
expenses arising from travel will be for Novelis’ account.     b.   Temporary
Accommodation

  I.   On arrival         Upon your arrival in Atlanta, and for the period until
your family arrives in Atlanta [a period of up to approximately six months,
depending on suitable and possible school transfer for the 3 children], you may
reside in appropriate temporary accommodations, The cost of this temporary
accommodation will be for Novelis’ account.

  c.   Shipping & Storing of Goods         Novelis will be responsible for the
cost of shipping and/or storing your household goods and personal affects, as
well as for the cost of a small air shipment of personal affects and soft
furnishings from Zurich, Switzerland to Atlanta.     d.   Settling-In
Formalities         As part of your relocation to Atlanta, you will be provided
with assistance in locating housing and completing administrative formalities,
such as obtaining a driver’s license and setting up a bank account. The Atlanta
HR Department in will provide assistance to you with these matters.     e.  
Relocation Allowance         You will be entitled to a relocation allowance of
1.5 month’s base salary. net of tax. Any taxes assessed on this payment will be
for Novelis’ account. This allowance is intended to assist with miscellaneous
costs incurred in settling in. This payment will be made by Novelis Inc.     f.
  House Hunting         The company will provide one round trip for your spouse
in business class, prior to the final trip, via the most direct route from
Zurich, Switzerland to Atlanta. Costs associated with this trip will be for
Novelis’ account.

Novelis, Inc
Lenox Building
3399 Peachtree Road, NE Suite 1500, Atlanta, Georgia 30326
Tel.: 404 814 4243

Page 4 of 7



--------------------------------------------------------------------------------



 



  6.   HOUSING

  a.   Zurich         You will be responsible for maintaining your home in
Zurich while on this assignment.     b.   Atlanta         As long as you are on
assignment in Atlanta, you will be provided with rental accommodations up to
$8,000 per month, for which the expense will be paid by the company. You will
not be responsible for any taxes on this amount. Additional property expense
will be for your account. This allowance will be eliminated should you decide
not to continue to maintain a home in Zurich.

  7.   AUTOMOBILE

  a.   Zurich         To assist you in selling your car(s) in Zurich, Novelis
will establish a guaranteed price for your personal vehicle(s) based on the
market resale value, provided your car(s) are less than eight years old, Upon
submission of appropriate documents, you will be reimbursed for the shortfall,
if any, between the Guaranteed Sale Price and the actual sale price, up to a
maximum of 15% of the Guaranteed Sale price.     b.   Atlanta         You will
be eligible to participate in the company leased vehicle program. The company
will pay the lease cost for a vehicle of your choosing to a maximum of $37,000
capitalized cost. You may select a higher priced vehicle but the excess will be
paid by you through on-going payroll deductions. Fuel, maintenance and insurance
expenses are paid by the company. In accordance with IRS regulations, personal
use of a company provided vehicle, including fuel, is a taxable benefit to you.
The total of your self contribution, if any, and the annual tax in the U.S. will
not exceed the amount of self contribution and tax for a similar vehicle in
Switzerland. Any additional tax in the U.S. would be for Novelis’ account.

  8.   LANGUAGE & CROSS CULTURAL TRAINING         Arrangements will be made for
your family to undertake language lessons both prior to the move to Atlanta and
after arriving in Atlanta. The cost will be for Novelis’ account.

Novelis, Inc
Lenox Building
3399 Peachtree Road, NE Suite 1500, Atlanta, Georgia 30326
Tel.: 404 814 4243

Page 5 of 7



--------------------------------------------------------------------------------



 



  9.   LEAVES

  a.   Vacation         Your vacation entitlement during this assignment will be
governed by the Swiss Novelis AG policy. You will be entitled to 27 vacation
days per year.     b.   Home Leave         Zurich, Switzerland has been
designated as your home leave base. You and your family [your spouse and
children] will be entitled to round-trip business class airfare for travel
between Atlanta and Zurich, Switzerland or Munich, Germany by the most
cost-effective route. Such trips are to be scheduled no more than twice per year
throughout the duration of this assignment. The cost of the airfare will be for
Novelis’ account. All other incidental expenses incurred during such trips will
be for your own account.     c.   Compassionate Leave         In addition to the
trips outlined above, should a member of your immediate family not residing with
you in Atlanta suffer life-threatening illness, injury or death, assistance will
be provided to allow you to be with the relative or attend to necessary
arrangements.

  10.   EDUCATION         The Company will provide for private education for
your children while in the U.S. and for the first year after you return to
Zurich for your two daughters. The cost will be for Novelis’ account.     11.  
TAX PREPARATION & PLANNING         It is strongly recommended that you obtain
professional tax advice, in Zurich, Switzerland and Atlanta prior to making any
major financial decisions arising from this assignment. You will be provided
with the services of professional tax consultants for the preparation of Swiss
and U.S. income tax returns for the fiscal years affected by this assignment.  
  12.   CHANGE IN STATUS OF EMPLOYMENT         In the event that the anticipated
duration of this assignment or your position changes significantly from what is
set out in this letter, then the affected terms and conditions will be reviewed
with you. If, at the end of this assignment, you should accept a

Novelis, Inc
Lenox Building
3399 Peachtree Road, NE Suite 1500, Atlanta, Georgia 30326
Tel.: 404 814 4243

Page 6 of 7



--------------------------------------------------------------------------------



 



    permanent position in Zurich, Switzerland, then the benefits provided to you
as an expatriate employee will be discontinued.

  13.    REPATRIATION         Upon successful completion of this assignment, it
is anticipated that you will move to a top Senior Vice President/Presidential
role. You may receive an offer of continuing employment within the Novelis Group
of Companies for your consideration at that time. If, at the end of this
assignment, there should be no mutually satisfactory position or location
available at that time within Novelis, you will be repatriated to Zurich under
normal expatriate terms. The terms and conditions of your current individual
Severance Agreement would apply.

If you agree with the above, please sign and return a copy of this letter to me.
I very much look forward to you being part of the Atlanta based team.

            Sincerely,
      /s/ Robert D. Virtue       Robert D. Virtue      VP Human Resources     

                  Accepted:   /s/ Erwin Mayr                      18.9.2009    
    Erwin Mayr                            Date             

Novelis, Inc
Lenox Building
3399 Peachtree Road, NE Suite 1500, Atlanta, Georgia 30326
Tel.: 404 814 4243

Page 7 of 7